EXAMINER'S AMENDMENT/COMMENTS
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Jonathan Benns on March 1, 2022.

The application has been amended as follows: 
On line 21 of Claim 1, please insert the phrase “of the second housing chamber” between the phrase “an upper region” and the phrase “, and within”.
On line 34 of Claim 1, please insert the phrase “of the housing base” between the phrase “the upper end” and the phrase “, and the housing base”.
On line 6 of Claim 4, please insert the phrase “in the respective housing chamber” immediately after the phrase “the casing” and before the comma following this phrase.
On line 21 of Claim 5, please insert the phrase “of the second housing chamber” between the phrase “an upper region” and the phrase “, and within”.
On line 34 of Claim 5, please insert the phrase “of the housing base” between the phrase “the upper end” and the phrase “, and the housing base”.
On line 6 of Claim 8, please insert the phrase “in the respective housing chamber” immediately after the phrase “the casing” and before the comma following this phrase.
On line 1 of Claim 10, please insert the phrase “of the upper connection flanges” between the phrase “a first upper connection flange” and the word “is”.
On line 2 of Claim 10, please insert the phrase “of the upper connection flanges” between the phrase “a second upper connection flange” and the word “is”.
On line 1 of Claim 11, please insert the phrase “of the lower connection flanges” between the phrase “a first lower connection flange” and the word “is”.
On line 2 of Claim 11, please insert the phrase “of the lower connection flanges” between the phrase “a second lower connection flange” and the word “is”.
On line 2 of Claim 13, please insert the word “second” between the word “a” and the word “recess”.
On line 1 of Claim 14, please insert the word “housing” between the phrase “wherein the” and the word “cover”.
On lines 1-2 of Claim 16, please insert the phrase “of the upper connection flanges” between the phrase “a first upper connection flange” and the word “is”.
On line 2 of Claim 16, please insert the phrase “of the upper connection flanges” between the phrase “a second upper connection flange” and the word “is”.
On lines 1-2 of Claim 17, please insert the phrase “of the lower connection flanges” between the phrase “a first lower connection flange” and the word “is”.
On line 2 of Claim 17, please insert the phrase “of the lower connection flanges” between the phrase “a second lower connection flange” and the word “is”.
On line 2 of Claim 18, please insert the word “second” between the phrase “the second housing chamber is formed as a” and the word “recess”.
On line 1 of Claim 19, please insert the word “housing” between the phrase “wherein the” and the word “cover”.

Response to Arguments
Applicant’s arguments, filed February 14, 2022 with respect to the current set of claims have been fully considered and are persuasive.  The previous prior art rejection has been withdrawn.  Applicant amended the current set of claims by adding the limitation “wherein the upper connection flanges are formed into an upper end of the housing base and the lower connection flanges are formed into a lower end of the housing base opposite of the upper end” to independent Claims 1 & 5, and also added new dependent 1 & 5 because none of these references disclose both the upper connection flanges and lower connection flanges being formed on the housing base at a respective upper and lower end of the housing base.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after withdrawing the previous prior art rejection for the reasons stated in the Response to Arguments section above, the Examiner conducted further searching and consideration in the relevant fields of endeavor.  The Examiner has concluded that the claimed invention of independent Claims 1 and 5 are allowable over the closest prior art which includes Binot, Hirose, Dadd and Schenck.
Thus, the Examiner allows Claims 1-19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779